 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ADRIAN RODRIGUEZ,                                   Case No. 1:19-cv-00965-SKO (HC)
12                   Petitioner,                         ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13           v.
                                                         FINDINGS AND RECOMMENDATION TO
14   UNNAMED,                                            SUMMARILY DISMISS PETITION FOR
                                                         WRIT OF HABEAS CORPUS
15                   Respondent.
                                                         [30-DAY OBJECTION DEADLINE]
16

17          Petitioner is currently in the custody of the California Department of Corrections and

18 Rehabilitation at Kern Valley State Prison. In this habeas petition, he challenges a disciplinary

19 hearing held on February 5, 2018, in which he was found guilty of distribution of a controlled
20 substance. The Court has conducted a preliminary review of the petition and finds that Petitioner

21 has failed to name a proper respondent, failed to exhaust state remedies, and failed to state a

22 cognizable federal claim. It is clear that Petitioner is not entitled to habeas relief. Therefore, the

23 Court will recommend the petition be SUMMARILY DISMISSED.

24                                             DISCUSSION

25 A.      Preliminary Review of Petition

26          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

27 petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

28 entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.


                                                     1
 1 The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ

 2 of habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

 3 dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th

 4 Cir. 2001).

 5 B.         Facts1

 6            On September 17, 2016, Investigative Services Unit Officers L. Kotun and Z. Limas at

 7 Calipatria State Prison conducted a cell search of unit A4-142 which was occupied by Petitioner

 8 and Inmate Perkovich. During the course of the search, Kotun discovered five small bindles

 9 wrapped in clear plastic containing a black tar-like substance on the lower bunk in plain view

10 next to multiple pieces of clear plastic packaging. Kotun also found one bindle wrapped in clear

11 plastic containing a white powdery substance in the upper locker. In addition, a piece of paper

12 was recovered that contained names of people and amounts of money they owed. The bindles

13 were processed and tested for controlled substances, and all six bindles tested positive for the

14 presence of opiates. The bindles were then forwarded to the Department of Justice for further

15 analysis. On March 30, 2017, the Department of Justice forwarded the results of its analysis of

16 the evidence to Calipatria State Prison’s Investigative Services Unit. Three bindles had been

17 processed. One tested positive for concentrated cannabis and the other two tested positive for

18 heroin. The total weight of all six bindles was 1.85 grams. Such an amount would yield a large

19 amount of money in an institution setting and was clearly beyond what would be considered
20 normal for personal consumption.

21 C.         Procedural History

22              On April 2, 2017, a CDCR-115 Rules Violation Report was issued for distribution of a

23 controlled substance. (Doc. 1 at 28.) On April 9, 2017, Petitioner was served with a copy of the

24 Rules Violation Report, incident report, and lab test results. (Doc. 1 at 26, 28.) On January 24,

25 2018, he was assigned an investigative employee. (Doc. 1 at 29.) On February 2, 2018, the

26 investigative employee conducted an investigation, completed his report of the incident, and
27
     1
         The facts are derived from the Rules Violation Report and Disciplinary Hearing Results attached by Petitioner to
28 his petition. (Doc. 1 at 22-38.)


                                                               2
 1 provided Petitioner with a copy of his report. (Doc. 1 at 29.)

 2          On February 2, 2018, a disciplinary hearing was conducted. (Doc. 1 at 37.) Petitioner

 3 entered a plea of not guilty and provided the following statement: “My cellie took responsibility

 4 for the drugs which is why the DA dismissed the charges against me.” (Doc. 1 at 32.) Upon

 5 consideration of the evidence, the hearing officer concluded that Petitioner was guilty of the

 6 charge of distribution of a controlled substance. (Doc. 1 at 32.) He was given the following

 7 sanctions: 5 days confinement to quarters; 90 days loss of Privilege Group C; 90 days loss of

 8 canteen privileges; 90 days loss of phone privileges; 30 days loss of yard recreation privileges;

 9 90 days loss of day room privileges; 30 days loss of package privileges; 30 days property

10 restrictions; 365 days loss of visiting privileges; 730 days loss of contact visiting privileges; and

11 4 months mandatory drug testing. (Doc. 1 at 35-36.)

12          Petitioner filed a CDCR-602 administrative appeal on March 15, 2018. (Doc. 1 at 91.)

13 The appeal was forwarded to Calipatria State Prison for processing because that is where the

14 incident occurred. (Doc. 1 at 95.) The appeal was denied and sent on to the second level. (Doc.

15 1 at 97.) It appears Petitioner has not exhausted his administrative remedies at the final levels.

16 He states he has been unable to do so because staff have lost his paperwork and repeatedly failed

17 to respond to his requests. It does not appear that he has sought relief in any state court.

18 D.      Exhaustion

19         A petitioner who is in state custody proceeding with a petition for writ of habeas corpus

20 must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based

21 on comity to the state court and gives the state court the initial opportunity to correct the state's

22 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

23 Lundy, 455 U.S. 509, 518 (1982).

24         A petitioner can satisfy the exhaustion requirement by providing the highest state court

25 with a full and fair opportunity to consider each claim before presenting it to the federal court.

26 Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court
27 was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

28 state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney


                                                     3
 1 v. Tamayo-Reyes, 504 U.S. 1 (1992) (factual basis).

 2         Additionally, the petitioner must have specifically told the state court that he was raising a

 3 federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

 4 Court reiterated the rule as follows:

 5         In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
           remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
 6         in order to give the State the “opportunity to pass upon and correct alleged
           violations of the prisoners' federal rights” (some internal quotation marks omitted).
 7         If state courts are to be given the opportunity to correct alleged violations of
           prisoners' federal rights, they must surely be alerted to the fact that the prisoners
 8         are asserting claims under the United States Constitution. If a habeas petitioner
           wishes to claim that an evidentiary ruling at a state court trial denied him the due
 9         process of law guaranteed by the Fourteenth Amendment, he must say so, not only
           in federal court, but in state court.
10

11 Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

12         Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
           federal claims in state court unless he specifically indicated to that court that those
13         claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88
           (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held
14         that the petitioner must make the federal basis of the claim explicit either by citing
           federal law or the decisions of federal courts, even if the federal basis is “self-
15         evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
           Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
16         state law on the same considerations that would control resolution of the claim on
           federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
17         v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
18         In Johnson, we explained that the petitioner must alert the state court to the fact that
           the relevant claim is a federal one without regard to how similar the state and federal
19         standards for reviewing the claim may be or how obvious the violation of federal
           law is.
20

21 Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000), as amended by Lyons v. Crawford,

22 247 F.3d 904, 904-5 (9th Cir. 2001).

23         In this case, it appears that Petitioner has failed to present any of his claims to the state

24 courts. His failure to first seek relief in the state courts requires dismissal of the action. 28 U.S.C.

25 § 2254(b).

26 E.      Proper Respondent

27         Petitioner fails to name a respondent in this matter. A petitioner seeking habeas corpus

28 relief under 28 U.S.C. § 2254 must name the state officer having custody of him as the respondent


                                                      4
 1 to the petition. Rule 2 (a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval v. Gomez, 81

 2 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.

 3 1994). Normally, the person having custody of an incarcerated petitioner is the warden of the

 4 prison in which the petitioner is incarcerated because the warden has "day-to-day control over"

 5 the petitioner. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992); see also Stanley,

 6 21 F.3d at 360. However, the chief officer in charge of state penal institutions is also appropriate.

 7 Ortiz, 81 F.3d at 894; Stanley, 21 F.3d at 360. Where a petitioner is on probation or parole, the

 8 proper respondent is his probation or parole officer and the official in charge of the parole or

 9 probation agency or state correctional agency. Id.

10         Petitioner’s failure to name a proper respondent requires dismissal of his habeas petition

11 for lack of jurisdiction. Stanley, 21 F.3d at 360; Olson v. California Adult Auth., 423 F.2d 1326,

12 1326 (9th Cir. 1970); see also Billiteri v. United States Bd. Of Parole, 541 F.2d 938, 948 (2nd

13 Cir. 1976).

14 F.      Failure to State a Cognizable Federal Claim

15         The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

16         The Supreme Court, a Justice thereof, a circuit judge, or a district court shall
           entertain an application for a writ of habeas corpus in behalf of a person in custody
17         pursuant to a judgment of a State court only on the ground that he is in custody in
           violation of the Constitution or laws or treaties of the United States.
18

19 (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United
20 States District Court. The Supreme Court has held that “the essence of habeas corpus is an attack

21 by a person in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475,

22 484 (1973).

23         In order to succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must demonstrate

24 that the adjudication of his claim in state court

25         (1) resulted in a decision that was contrary to, or involved an unreasonable
           application of, clearly established Federal law, as determined by the Supreme Court
26         of the United States; or (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented in the State court
27         proceeding.
28 28 U.S.C. § 2254(d)(1),(2).


                                                       5
 1         In this case, Petitioner complains that he was wrongly found guilty of a CDCR-115 Rules

 2 Violation. However, none of the sanctions imposed affect the length or duration of his sentence.

 3 “Because success on [his] claims would not necessarily lead to his immediate or earlier release

 4 from confinement, [his] claim does not fall within ‘the core of habeas corpus.’” Nettles v.

 5 Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 535 n. 13

 6 (2011). Thus, the petition must be dismissed.

 7 G.      Due Process Rights in Prison Disciplinary Proceedings

 8         Prisoners cannot be entirely deprived of their constitutional rights, but their rights may be

 9 diminished by the needs and objectives of the institutional environment. Wolff v. McDonnell,

10 418 U.S. 539, 555 (1974). Prison disciplinary proceedings are not part of a criminal prosecution,

11 so a prisoner is not afforded the full panoply of rights in such proceedings. Id. at 556. Thus, a

12 prisoner’s due process rights are moderated by the “legitimate institutional needs” of a prison.

13 Bostic v. Carlson, 884 F.2d 1267, 1269 (9th Cir. 1989) (citing Superintendent, Mass. Corr. Inst.

14 v. Hill, 472 U.S. 445, 454-455 (1984)).

15         When a prison disciplinary proceeding may result in the loss of good time credits, due

16 process requires that the prisoner receive: (1) advance written notice of at least 24 hours of the

17 disciplinary charges; (2) an opportunity, when consistent with institutional safety and

18 correctional goals, to call witnesses and present documentary evidence in his defense; and (3) a

19 written statement by the factfinder of the evidence relied on and the reasons for the disciplinary
20 action. Hill, 472 U.S. at 454; Wolff, 418 U.S. at 563-567. In addition, due process requires that

21 the decision be supported by “some evidence.” Hill, 472 U.S. at 455 (citing United States ex rel.

22 Vatauer v. Commissioner of Immigration, 273 U.S. 103, 106 (1927)).

23          Petitioner does not dispute that he received all procedural due process protections. Even

24 if he did, it is clear from the exhibits attached to the petition that due process requirements were

25 met. Petitioner claims the evidence was insufficient to find him guilty because his cellie accepted

26 responsibility for the controlled substances in the shared cell. Nevertheless, Petitioner was found
27 guilty based on “constructive possession.” Federal courts have held that the “some evidence”

28 standard may be satisfied by application of the constructive possession doctrine. See, e.g., Torres


                                                     6
 1 v. Langford, 2017 WL 5900063, at *4 (C.D. Cal. 2017) (finding “some evidence” standard met

 2 where weapon was discovered on a window ledge in a room the petitioner shared with five

 3 inmates); Hamilton v. O'Leary, 976 F.2d 341, 346 (7th Cir. 1992) (finding “some evidence”

 4 standard met where weapons were found in a cell that housed the petitioner and three other

 5 inmates); Mason v. Sargent, 898 F.2d 679, 680 (8th Cir. 1990) (finding “some evidence” standard

 6 met where contraband was found in locker shared by two inmates); Pettis v. Asuncion, 2017 WL

 7 927626, at *6–7 (C.D. Cal. 2017) (finding “some evidence” standard met where cell phone was

 8 found in petitioner’s shared cell and his cell mate provided a declaration stating that petitioner

 9 did not know about the phone); Harms v. Godinez, 829 F. Supp. 259, 262–63 (N.D. Ill. 1993)

10 (finding “some evidence” standard met where contraband was found in a wastebasket in a secure

11 area in the commissary, where petitioner and five other inmates were working).

12          Accordingly, Petitioner fails to demonstrate that either his procedural or substantive due

13 process rights were violated. Wolff, 418 U.S. at 564. The petition must be denied.

14                                               ORDER

15         IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

16 Judge to the case.

17                                       RECOMMENDATION

18          Accordingly, the Court HEREBY RECOMMENDS that the habeas corpus petition be

19 SUMMARILY DISMISSED WITH PREJUDICE.
20         This Findings and Recommendation is submitted to the United States District Court Judge

21 assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

22 of the Local Rules of Practice for the United States District Court, Eastern District of California.

23          Within thirty (30) days after being served with a copy, Petitioner may file written

24 objections with the Court. Such a document should be captioned “Objections to Magistrate

25 Judge’s Findings and Recommendation.” The Court will then review the Magistrate Judge’s

26 ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time
27 ///

28 ///


                                                    7
 1 may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2 Cir. 1991).

 3
     IT IS SO ORDERED.
 4

 5 Dated:    August 13, 2019                                /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 8
